NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TIMOTHY JOE CRAMPTON,                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3762
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for Sarasota
County; Stephen Walker, Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.